SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 7,
2016, 2016, by and among EnviroStar, Inc., a Delaware corporation (the
“Company”), and Symmetric Capital II LLC, a Florida limited liability company
(the “Investor”).

BACKGROUND

A.            The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act;

B.           The Investor wishes to purchase from the Company, and, upon the
recommendation of a special committee of the Board of Directors of the Company
comprised solely of independent and disinterested directors (the “Special
Committee”) and the approval of the full Board of Directors of the Company, the
Company wishes to sell to the Investor, upon the terms and conditions stated in
this Agreement, 1,290,323 shares (the “Shares”) of the Company’s common stock,
par value $0.025 per share (the “Common Stock”), at a purchase price of $4.65
per share, for an aggregate purchase price of $6,000,001.95 (the “Purchase
Price”).

C.           The transactions contemplated hereby are, subject to the terms and
conditions hereof, to be consummated immediately prior to the consummation of
the transactions contemplated by that certain asset purchase agreement, dated as
of the date hereof (the “Asset Purchase Agreement”), by and among the Company
and Western State Design, Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company, on the one hand, and Dennis Mack, Tom Marks and
Western State Design, LLC, a California limited liability company, on the other
hand.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

ARTICLE I
DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Additional Listing Application” has the meaning set forth in Section 4.4.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, “controls” or is “controlled
by” or is “under common control with” (as such terms are defined in Rule 12b-2
under the Exchange Act) such first Person; provided that, solely for the
purposes of Sections 3.1(g), 3.1(h) and 4.2, the term Affiliate shall not
include Henry M. Nahmad and any other entities in which Henry M. Nahmad either,
directly or indirectly, owns equity or debt interests other than the Company and
its Subsidiaries.

 

 



“Agreement” has the meaning set forth in the Preamble.

“Asset Purchase Agreement” has the meaning set forth in the Preamble.

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of Florida are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” means the date of the Closing, subject to satisfaction (or, if
applicable, waiver) of the conditions to Closing specified herein.

“Company” has the meaning set forth in the Preamble.

“Common Stock” has the meaning set forth in the Preamble.

“Disclosure Materials” means the SEC Reports and this Agreement.

“Disqualification Event” has the meaning set forth in Section 3.1(l).

“Eligible Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Investor” has the meaning set forth in the Preamble.

“Issuer Covered Person” has the meaning set forth in Section 3.1(l).

“Knowledge” of the Company means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
of any executive officer of the Company as of the date of this Agreement after
due inquiry.

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

“Material Adverse Effect” means any of (i) a material adverse effect on the
results of operations, assets, business, prospects or financial condition of the
Company and the Subsidiaries taken as a whole on a consolidated basis, (ii) an
adverse impairment of the Company’s ability to perform its obligations under
this Agreement, or (iii) an adverse effect on the legality, validity or
enforceability of this Agreement, provided, that none of the following alone
shall be deemed, in and of itself, to constitute a Material Adverse Effect: (y)
a change in the market price or trading volume of the Common Stock, or (z)
changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole.

-2- 

 



“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

“Purchase Price” has the meaning set forth in the Preamble.

“Regulation D” has the meaning set forth in the Preamble.

“SEC” has the meaning set forth in the Preamble.

“SEC Reports” means such reports required to be filed by the Company under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, together
with any materials filed or furnished by the Company under the Exchange Act,
whether or not any such reports were required.

“Securities Act” has the meaning set forth in the Preamble.

“Short Sales” has the meaning set forth in Section 3.2(i).

“Special Committee” has the meaning set forth in the Preamble.

“Subsidiary” means any direct or indirect subsidiary of the Company.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that Trading Day shall not include any day on which the Common
Stock is scheduled to trade on such exchange or market for less than 4.5 hours
or any day that the Common Stock is suspended from trading during the final hour
of trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00 p.m., New York City time).

“Trading Market” means the Eligible Market on which the Common Stock is listed
or quoted for trading on the date in question.

“Transaction” has the meaning set forth in Section 3.2(i).

“Transfer Agent” means Computershare, or any successor transfer agent for the
Company.

ARTICLE II
PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to the Investor, and the Investor
shall purchase from the Company, the Shares. The date and time of the Closing
shall be 5:00 p.m., Eastern time, on the Closing Date. The Closing shall take
place at the offices of Troutman Sanders, LLP, 875 Third Avenue, New York, NY
10022, as promptly as practicable following the satisfaction or waiver of all of
the conditions to Closing set forth in this Agreement. The Closing shall occur
immediately prior to the closing of the transactions contemplated by the Asset
Purchase Agreement.

-3- 

 



2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to the
Investor the following:

(i)           a facsimile of the stock certificate evidencing the Shares,
registered in the name of the Investor, and the Company shall instruct its
Transfer Agent to deliver by overnight courier to the Investor the original
certificate evidencing the Shares to be delivered to the Investor at the
Closing, registered in the name of such Investor (with a copy of such
instructions to be contemporaneously delivered to the Investor);

(ii)           a certificate of the Secretary of the Company, dated as of the
Closing Date, (a) certifying the resolutions adopted by the Special Committee
and the Board of Directors of the Company approving the transactions
contemplated by this Agreement and the issuance of the Shares, (b) certifying
the current versions of the certificate of incorporation and by-laws of the
Company, as amended through the Closing Date, and (c) certifying as to the
signatures and authority of the persons signing this Agreement and related
certificates and documents on behalf of the Company; and

(iii)            a certificate of the Chief Operating Officer or Chief Financial
Officer of the Company, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in Section 5.1(a) and (b).

(b) At the Closing, the Investor shall deliver or cause to be delivered to the
Company the aggregate Purchase Price in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing to such
Investor by the Company for such purpose.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor as of the date hereof and as of the Closing as
follows:

(a) Subsidiaries. (1) The Company owns or controls, directly or indirectly, all
of the capital stock or comparable equity interests of each Subsidiary free and
clear of any Lien and all issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights, and (2) the
Company owns or controls, directly or indirectly, only the following
corporations, partnerships, limited liability partnerships, limited liability
companies, associations or other entities: (i) Steiner-Atlantic Corp., a Florida
corporation, (ii) DRYCLEAN USA License Corp, a Florida corporation, (iii)
DRYCLEAN USA Development Corp., a Florida corporation, and (iv) Biz Brokers
International Inc.., a Florida corporation.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, with the requisite legal authority to
own and use its properties and assets and to

-4- 

 

carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. The Company and each Subsidiary is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further consent or
action is required to be obtained or taken, as the case may be, by the Company,
its Board of Directors or its stockholders. This Agreement has been duly
executed by the Company and is the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound, or affected, except to the extent that such conflict,
default, termination, amendment, acceleration or cancellation right would not
reasonably be expected to have a Material Adverse Effect, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any Subsidiary is subject (including, assuming the accuracy of the
representations and warranties of the Investor set forth in Section 3.2 hereof,
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company or any Subsidiary is bound or affected, except to the
extent that such violation would not reasonably be expected to have a Material
Adverse Effect.

(e) The Shares. The Shares are duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof,
free and clear of all Liens and will not be subject to preemptive or similar
rights of stockholders (other than those imposed by the Investor).

-5- 

 



(f) Capitalization. The authorized and outstanding equity capitalization of the
Company (including all options, warrants and other convertible or other
securities of the Company or any Subsidiary) are as disclosed in the SEC
Reports.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Shares. The Company
has not engaged any placement agent or other agent in connection with the sale
of the Shares.

(h) Private Placement; Investment Company; U.S. Real Property Holding
Corporation. Neither the Company nor any of its Affiliates nor, to the Company’s
Knowledge, any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Shares as contemplated hereby or (ii) cause
the offering of the Shares pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. Assuming the accuracy of the
representations and warranties of the Investor set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Investor as contemplated hereby. The sale and
issuance of the Shares hereunder does not contravene the rules and regulations
of any Trading Market on which the Common Stock is listed or quoted. The Company
is not required to be registered as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. The Company is not required
to be registered as a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.

(i) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice (written or oral) from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all such
listing and maintenance requirements.

(j) Application of Takeover Protections. The Company has taken all necessary
action, if any, to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of its state of incorporation that is or could become applicable to
the Investor as a result of the Investor and the Company fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, as a result of the Company’s issuance of the Shares and the
Investor’s ownership of the Shares.

(k) Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor, in its capacity as such, is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that the Investor, in its capacity as such, is not acting as a
financial advisor or fiduciary of the Company with respect to this Agreement and
the transactions

-6- 

 

contemplated hereby and any advice given by the Investor or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Shares. The Company further represents to the
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its advisors and representatives.

(l) No Disqualification Events. None of the Company, any of its predecessors,
any director, executive officer, other officer of the Company participating in
the offering contemplated hereby, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Investor a copy of any disclosures provided thereunder.

(m) Other Covered Persons; Brokers and Finders. Neither the Company nor any
Subsidiary has engaged, and none of them shall be obligated to pay (directly or
indirectly) remuneration to, any Person for solicitation of the Investor in
connection with the sale of any Shares. Neither the Company nor any Subsidiary
has engaged any investment banker, broker or finder or incurred, and none of
them will incur, any liability for any brokerage, investment banking or finders’
fees or commissions (or other similar fees or charges) in connection with the
transactions contemplated hereby.

3.2 Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as of the date hereof and as of the
Closing as follows:

(a) Organization; Authority. The Investor is an entity is duly organized and
validly existing under the laws of the State of Florida with an active status
and with the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The purchase by the Investor of the Shares hereunder has
been duly authorized by all necessary action on the part of the Investor. This
Agreement has been duly executed and delivered by the Investor and constitutes
the valid and binding obligation of the Investor, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) No Public Sale or Distribution. The Investor is acquiring the Shares in the
ordinary course of business for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the

-7- 

 

Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws, and, except as set forth in
the Operating Agreement of the Investor, the Investor does not have a present
arrangement to effect any distribution of the Shares to or through any person or
entity; provided, however, that by making the representations herein, the
Investor does not agree to hold any of the Shares for any minimum or other
specific term and reserves the right to dispose of the Shares at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

(c) Investor Status. At the time the Investor was offered the Shares, it was, at
the date hereof it is, and at the Closing Date will be, an “accredited investor”
as defined in Rule 501(a) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act. The Investor is not
a registered broker dealer registered under Section 15(a) of the Exchange Act,
or a member of the Financial Industry Regulatory Authority, Inc. or an entity
engaged in the business of being a broker dealer. The Investor is not affiliated
with any broker dealer registered under Section 15(a) of the Exchange Act, or a
member of the Financial Industry Regulatory Authority, Inc. or an entity engaged
in the business of being a broker dealer.

 

(d) General Solicitation. The Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media, broadcast over
television or radio, disseminated over the Internet or presented at any seminar
or any other general solicitation or general advertisement.

(e) Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Investor understands that it must bear the
economic risk of this investment in the Shares indefinitely, and is able to bear
such risk and is able to afford a complete loss of such investment.

(f) Access to Information. The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and each Subsidiary and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in this Agreement. The Investor acknowledges receipt of copies of the
SEC Reports.

(g) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

-8- 

 



(h) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby do not and will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby.

(i) Prohibited Transactions; Confidentiality. None of the Investor (either
directly or indirectly) or any Person acting on behalf of or pursuant to any
understanding with the Investor, has engaged in any purchases or sales in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales involving any of the Company’s securities) (a
“Transaction”) since the time that the Investor was first contacted by the
Company or any other Person regarding the investment in the Company contemplated
hereby, other than pursuant to a Transaction between the Investor or any such
Person, on the one hand, and the Company, on the other hand. The Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with the Investor will engage, directly or indirectly, in any
Transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated by this Agreement are publicly disclosed,
other than pursuant to a Transaction between the Investor or any such Person, on
the one hand, and the Company, on the other hand. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers.

(j) Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(k) Legends. It is understood that, except as provided in Section 4.1(b) of this
Agreement, certificates evidencing the Shares will bear the legend set forth in
Section 4.1(b).

(l) No Legal, Tax or Investment Advice. The Investor understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Investor in connection with the purchase of the Shares constitutes legal,
tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.

(m) Brokers and Finders. The Investor has not engaged any investment banker,
broker or finder or incurred, nor will the Investor incur, any liability for any
brokerage, investment

-9- 

 

banking or finders’ fees or commissions (or other similar fees or charges) in
connection with the transactions contemplated hereby.

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Investor covenants that the Shares will only be disposed of pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Shares
other than pursuant to an effective registration statement or to the Company,
the Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, except to the extent that the transfer agent requests such legal
opinion, any transfer of Shares by the Investor to an Affiliate of the Investor,
provided that the transferee certifies to the Company that it is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and provided that
such Affiliate does not request at such time any removal of any existing legends
on any certificate evidencing the Shares.

(b) The Investor agrees to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

Certificates evidencing the Shares shall not be required to contain such legend
or any other legend (i) following any sale of such Shares pursuant to a
registration statement covering the resale of such Shares that is effective
under the Securities Act, (ii) following any sale of such Shares pursuant to
Rule 144 if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonably acceptable to the
Company to the effect that the Shares can be sold under Rule 144, (iii) if the
Shares are eligible for sale without restriction or limitation under Rule 144,
or (iv) if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonably acceptable to the
Company to the effect that the legend is not required under applicable
requirements of the Securities Act (including controlling judicial

-10- 

 

interpretations and pronouncements issued by the Staff of the SEC). Following
the date that a legend is no longer required for the Shares, the Company will no
later than three Trading Days following the delivery by the Investor to the
Company or the Transfer Agent (if delivery is made to the Transfer Agent a copy
shall be contemporaneously delivered to the Company) of (a) a legended
certificate representing such Shares (and, in the case of a requested transfer,
endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to effect transfer), and (b) an opinion of counsel to the extent
required by Section 4.1(a), deliver or cause to be delivered to the Investor or
its transferee, as the case may be, a certificate representing such Shares that
is free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.

4.2 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investor or that would
be integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market.

4.3 Use of Proceeds. The Company will use at least $6,000,000 of the Purchase
Price paid to it hereunder to fund, in part, the acquisition of the assets being
purchased by the Company pursuant to the Asset Purchase Agreement.

4.4 Further Assurances. The Company and the Investor shall cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable under this Agreement and applicable laws, rules and
regulations to consummate and make effective the transactions contemplated
hereby as soon as practicable. Without limiting the generality of the foregoing,
the Company shall, as promptly as practicable hereafter, prepare and deliver to
the NYSE MKT an additional listing application relating to the Shares (the
“Additional Listing Application”) and use its commercially reasonable efforts to
secure the NYSE MKT’s approval of the Additional Listing Application.

ARTICLE V
CONDITIONS

5.1 Conditions Precedent to the Obligations of the Investor. The obligation of
the Investor to acquire the Shares at the Closing is subject to the satisfaction
or waiver by the Investor, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the Closing as though made on and as of such date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct or true and correct in all material respects, as the case may
be, as of such specific date).

-11- 

 



(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

(c) Asset Purchase Agreement. All conditions to closing the transactions
contemplated by the Asset Purchase Agreement (other than the Closing of the
transactions contemplated hereunder) shall have been satisfied or waived, so
that the closing of the transactions contemplated by the Asset Purchase
Agreement shall occur immediately following the Closing of the transactions
contemplated hereunder.

(d) Company Deliverables. The Company shall have delivered the deliverables
specified in Section 2.2(a) of this Agreement.

(e) Financing Condition. The Investor shall have obtained all financing
necessary to pay the aggregate Purchase Price required to consummate the
purchase of the Shares hereunder.

(f) Additional Listing Application. The Additional Listing Application shall
have been approved by the NYSE MKT.

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Shares at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made on and as of such date (except for representations and warranties
that speak as of a specific date, which shall be true and correct or true and
correct in all material respects, as the case may be, as of such specific date).

(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing.

(c) Asset Purchase Agreement. All conditions to closing the transactions
contemplated by the Asset Purchase Agreement (other than the Closing of the
transactions contemplated hereunder) shall have been satisfied or waived, so
that the closing of the transactions contemplated by the Asset Purchase
Agreement shall occur immediately following the Closing of the transactions
contemplated hereunder.

(d) Purchase Price. The Investor shall have paid to the Company the aggregate
Purchase Price for the Shares pursuant to Section 2.2(b) of this Agreement.

(e) Additional Listing Application. The Additional Listing Application shall
have been approved by the NYSE MKT.

-12- 

 



ARTICLE VI
MISCELLANEOUS

6.1 Termination. This Agreement may be terminated (a) by the Company or the
Investor, by written notice to the other party, if the Closing has not been
consummated by December 31, 2016 or (b) at any time upon the mutual written
consent of the parties. No termination will affect the right of any party to sue
for any breach by the other party.

6.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Shares.

6.3 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company will execute and deliver to the Investor such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties hereunder.

6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section 6.4 prior to 6:30 p.m. (Miami
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 6.4 on a day that is
not a Trading Day or later than 6:30 p.m. (Miami time) on any Trading Day,
(c) the Trading Day following the date of deposit with a nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The addresses, facsimile numbers and email
addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.

6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver with respect to any default
under or any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

-13- 

 



6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
of its rights hereunder to any of its Affiliates without the prior written
consent of the Company.

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.9 Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida applicable
to a contract executed and performed in such State without giving effect to the
conflicts of laws principles thereof, which would result in the applicability of
the laws of another jurisdiction. Each of the parties hereto hereby irrevocably
consents and submits to the exclusive jurisdiction of the United States District
Court for the Southern District of Florida and the courts of the State of
Florida located in Miami-Dade County in connection with any action arising out
of or relating to this Agreement or the transactions contemplated hereby, waives
any objection to venue in the Southern District of Florida and the courts of the
State of Florida located in Miami-Dade County, and agrees that service of any
summons, complaint, notice or other process relating to such proceeding may be
effected in the manner provided by Section 6.4. IN ANY ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE PARTIES HERETO WAIVE TRIAL BY JURY. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

6.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

6.12 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Agreement shall not in any way be affected or impaired thereby and the parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

6.13 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate

-14- 

 

or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to seek specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach hereunder and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

[SIGNATURE PAGE FOLLOWS]

-15- 

 

 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 

  ENVIROSTAR, INC.   By:  /s/ Michael Steiner   Name:  Michael Steiner   Title:
Chief Operating Officer   Address for Notice:          EnviroStar, Inc.   290
Northeast 68th Street   Miami, Florida 33138   Tel:  (305) 754-4551   Fax: (305)
751-4903   Email: msteiner@steineratlantic.com   Attn:  Michael Steiner  
Symmetric Capital II LLC   By: /s/ Henry M. Nahmad    Name: Henry M. Nahmad  
Title: Manager and President   Address for Notice:          c/o EnviroStar, Inc.
  290 Northeast 68th Street   Miami, Florida 33138   Tel:  (305) 754-4551   Fax:
(305) 751-4903   Email: hnahmad@envirostarinc.com   Attn:  Henry Nahmad        
With a copy to:         Stearns Weaver Miller Weissler Alhadeff & Sitterson,  
P.A.   Museum Tower   150 West Flagler Street, Suite 2200   Miami, FL 33130  
Tel:  (305) 789-3551   Fax: (305) 789-2690   Attn:  Eric Solomon

 



-16- 

 

